DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Amendments to claims 7 – 8 have been entered.
The Examiner considered Applicant’s remarks concerning 112(f) claim interpretation but does not find said remarks persuasive because the claims use a generic place holder unit and the claimed language does not provide for structure.  See Remarks Pg. 8.  For example, the modifier “electronic control” is a function that can be performed by many different types of structures and thus generic.   See, e.g. claim 1.  Another example, the functional language “execute a control action …” is vague and can refer to many different types of structures and thus generic.  See, e.g. claim 1.
In view of Applicant’s remarks regarding the prior art, a better reference has been found.  See Remarks Pg. 7.  
Regarding Official Notice, Applicant simply chooses to dismiss the existence of TCAS and other well-known systems that have been around for decades.  See Remarks Pg. 10 first paragraph.  
In response, the Examiner absolutely disagrees with Applicant.  Ironically, no particulars or specifics regarding a detailed circuitry of an alert system is provided by Applicant’s specification – in fact, no detailed circuitry for autonomous control is provided either.  In other words, Applicant presumably relies on what is already known in the art for written support and/or enablement purposes regarding an alert system as well as autonomous control thus making it implicit that both an alert system and autonomous control are Applicant admitted prior art.  It is an oxymoron to rely on what is known in the art for written support and/or enablement but yet traverse official notice for the same.  Moreover, the Examiner notes that autopilot for aerial vehicles has been around much longer than autonomous automobiles. It is also an oxymoron to argue systems such as TCAS have not been well-known for decades.  The Examiner will supply a reference if needed depending on the new prior art references.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic control unit in claims 1-20.
The word unit is a generic placeholder commonly referred to as a nonce term. The modifier is “electronic control” which implies a function of providing control signals to electronics for which the unit may or not be a part of. The functional language comprises of “generate a set of range hypotheses” suggesting a type of digital signal processor (DSP) and “execute a control action with respect to the vehicle” and similar language in claims 1 and 7 suggesting a type of autonomous vehicle controller.
The specification “Referring to FIG 2, the radar circuit 20 includes an electronic control unit (ECU) 30 programmed with range ambiguity resolution logic 35 as described below. The ECU 30 may be an integral module of, or a separate module operatively connected to, other resident controllers of the host vehicle 10. The ECU 30 may be variously embodied as one or more digital computers including cores or processors (P), e.g., a microprocessor or central processing unit, as well as memory (M) in the form of read only memory, random access memory, electrically-programmable read only memory, etc. The ECU 30 may also include a high-speed clock, analog-to-digital and digital-to-analog circuitry, input/output circuitry and devices, and appropriate signal conditioning and buffering circuitry (Para. 30).”
Regarding the limitation “activating an alert aboard the vehicle” as claimed in claims 13 and 15, the specification states “the ECU 30 may command the activation of an audio, visual, and/or tactile ("A/V/T") device 46 to alert an operator of the host vehicle 10 as to the detected target(s) (Para. 33).”   
Regarding the limitation “executing the control action includes changing a dynamic state of the motor vehicle via transmission of control signals to the driver assist subsystem” in claims 14 – 15, the specification states “The ECU 30 may also transmit control signals to an actuator ("ACT") 48. For instance, the actuator 48 may be a controlled portion of a driver assist subsystem such as but not limited to adaptive cruise control, automatic braking or steering assist, high-beam on/off state, lane-changing/lane-keeping, backup, parking, and/or towing assist, etc. Thus, the control actions governed by the ECU 30 may result in a change of dynamic and/or logical operating state of the host vehicle 10, e.g., via transmission of control signals to the actuator(s) 48 for the driver assist subsystem (Para. 30).”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 7, 12 – 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over Kuhl (US 7,629,920) in view Klotzbuecher (US 2018/0136324).
As to claims 1, 7, and 13 - 15, Kuhl teaches a radar circuit for use with a host system, the radar circuit comprising: 
a radio frequency (RF) signal generator configured to generate a predetermined RF waveform (Fig. 3 item 16 transmitter see also Fig. 2 shows generated signals); 
an RF antenna connected to the RF signal generator (Fig. 3 item 16 transmitter, item 14 device and item 12 antenna.  Apparently, the nonce term device for item 14 is a directional coupler to route signals between the receiver 30 and transmitter 16.), 
wherein the RF antenna is configured to transmit the RF waveform toward a radar target and receive a radar return signature from the radar target (col. 2 ll. 6 “target reflects energy …”);
an analog-to-digital converter (ADC) in communication with the RF antenna (Fig. 3 shows sampling 31 in communication with antenna 12.  See also col. 1 ll. 40 – 43 “The receiver may also digitize the return signals in preparation for signal processing. The sampling required for digitization is represented in FIG. 1 by a block 31”) 
wherein the ADC has multiple sampling frequencies (col. 15 ll. 20 – 23 “Each sample has a corresponding range based on the time of sample, to thereby generate a plurality of pulses, each including a plurality of different range samples.), 
such that the ADC is configured to output sampled radar return signature data at the multiple sampling frequencies (Fig. 3 shows sampler 31 providing an output); and 
an electronic control unit (ECU) in communication with the ADC, configured to receive the sampled radar return signature data from the ADC (implicit in col. 1 ll. 40 – 43 as already cited because computers perform signal processing), and 
generate a set of range hypotheses describing a possible range from the host system to the radar target (col. 4 ll. 3 – 7 “Each sample has a corresponding range based on the time of the sample, to thereby generate a plurality of pulses, each including a plurality of different range samples.”  Under the broadest reasonable interpretation, a hypothesis is simply a guess, thus the different range samples meet the scope of a hypothesis.  Moreover, the different range samples are used as part of the speed hypothesis as shown in Fig. 4 item 416 before determining the correct range, e.g. items 426 – 427.)
select a correct range hypothesis from the set of range hypotheses as a true range to the radar target (col. 15 ll. 5 – 10 “The presence or non-presence of a target in each reference range is determined by integrating the signal amplitudes over the set of return pulses delayed using the speed estimate associated with the minimum value of entropy and comparing the integrated value with a threshold (724).”), and 
Kuhl does not teach the limitation execute a control action with respect to the host system using the correct range hypothesis.  More specifically, Kuhl does not teach the limitation changing a dynamic state of the vehicle via transmission of control signals to the driver assist subsystem as claimed in claims 14 – 15.  Moreover, Kuhl does not teach an alert as claimed in claims 13 and 15.
Moreover, Kuhl does not teach a multi-channel ADC as claimed in claim 8 and, similarly, does not teach the limitation wherein the ADC has multiple channels as claimed in claim 15.  
In the same field of endeavor, Klotzbuecher teaches a multi-channel ADC 16 as shown in Fig. 2.  Klotzbuecher also teaches an antenna array for both transmit antennae 10 and receive antenna 13 as shown in Fig. 2.  See Para. 48 – 49. 
In view of the teachings of Klotzbuecher, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the sampler/ADC 31 in Kuhl to have multiple channels as well as to modify the antenna 12 in Kuhl to be an antenna array in order to transmit multiple signals according to the different sample ranges as taught by Kuhl thereby allowing for parallel processing of said different sample ranges thus improving the speed and efficiency in which the correct range can be calculated.   
Klotzbuecher also teaches a warning and/or collision avoidance system.  See Para. 134.  Note that warning meets the scope of an “alert”, e.g. claim 13, and “dynamic state”, e.g. claim 14.  
In view of the teachings of Klotzbuecher, it would have been obvious to combine the teachings of the radar system as taught by Kuhl in view of Klotzbuecher with the autonomous automobile system as taught by Klotzbuecher because there is a growing demand for autonomous automobile systems that rely on radar, and consequently, there is a need for improved accuracy for the radar as it relates to autonomous driving in order to improve safety and reduce liability.  The motivation for such a modification is not only improved safety and reduced liability but also financial gain due to market forces.  Thus, one would be motivated to make the necessary modifications for the radar system as taught by Kuhl to consist of components calibrated for the frequency ranges required for automotive applications.  
As to claim 6, 12 and 20, Kuhl in view of Klotzbuecher teaches the radar circuit of claim 1, 7 and 15 wherein the ECU is configured to select the correct range hypothesis as a range hypothesis having a highest signal energy in the set of range hypotheses (Kuhl: col. 2 ll. 59 – 60 “amplitude of the integrated pulse will be at a maximum when the hypothesized closing speed is closest to being correct.”  Note that the correct range corresponds to the correct speed.  For example, Kuhl teaches “each of the integrated range samples are normalized for each assumed target speed …” see col. 3 ll. 25 – 27.).
Claims 2, 8 and 16 are rejected under 35 U.S.C. 103 as being obvious over Kuhl in view Klotzbuecher and in further view of Freeman (US 2005/0068221) and Reuben (WO 02084234).
As to claims 2, 8 and 16, Kuhl in view of Klotzbuecher does not each the radar circuit of claims 1, 7 and 15, wherein each sampling frequency of the multiple sampling frequencies is a whole divisor of a cutoff frequency of the ADC, such that the cutoff frequency is a least common denominator of the multiple sampling frequencies.
Klotzbuecher at Para. 61 teaches an anti-aliasing filter 7.
It would have been obvious to modify the receiver in Kuhl to include an anti-aliasing filter in order to prevent frequency folding and/or range walk thereby improving accuracy.
Although cut-off frequencies are common to anti-aliasing filters, Kuhl in view of Klotzbuecher is silent regarding a cutoff frequency.  In the interest of compact prosecution, another reference is brought in.  
In the same field of endeavor, Freeman teaches “The selection of anti-aliasing filter cutoff frequency is based on the over-sampling frequency, which reduces anti-aliasing filter roll- off requirements (Para. 13).”
In view of the teachings of Freeman, it would have been obvious to a person having ordinary skill in the art at the time of filing to ensure that the sampling frequency [of the ADC] is the cutoff frequency [same as the filter] of Kuhl in view of Klotzbuecher in order to reduce noise and aliasing thereby improving the accuracy of the signal spectrum and preventing unwanted artifacts.
In the same field of endeavor, Reuben teaches “Using the preceding technique, an enhanced embodiment of the invention can be achieved in that, by predicting the polarity of the perceived frequencies the maximum frequency that can be unambiguously retrieved will be extended as in following equation: FE.sub.max = Lowest Common Denominator of (SL, 82 , .sup.'S3, etc) where FE.sub.max is the enhanced maximum attainable frequency. SI, $2, S3, ... etc are the sampling frequencies on channels I, II and III, etc. --> This premise is based on the fact that the cyclic repeatability of multiply sampling frequencies is the Lowest Common Denominator of those sampling frequencies and thus up to that value, ie FE.sub.max, there will be no repeated perceived or aliased frequencies, ie each pattern of perceived or aliased frequencies from a given F.sub.act will be unique and will only repeat once F.sub.act is greater than FE.sub.max (Page 6).”
In view of the teachings of Reuben, it would have been obvious to a person having ordinary skill in the art at the time of filing to ensure that the multiple sampling frequencies are lowest common denominator [also whole devisors] of the cutoff frequency of Kuhl in view of Klotzbuecher and Freeman in order to reduce aliasing thereby improving signal accuracy and reducing the effects of unwanted artifacts
Claims 3-5, 9-11 and 17-19, are rejected under 35 U.S.C. 103 as being obvious over Kuhl in view of Klotzbuecher and in further view of Vagman (US 2015/0325913).
As to claims 3, 9 and 17, Kuhl in view of Klotzbuecher teaches the radar circuit of claims 1, 7 and 15 wherein the ECU is configured to up- sample the sampled radar return signature data to thereby integrate the sampled radar return signature data from the multiple sampling frequencies into coherent up-sampled data (col. 47 “coherent integration” Fig. 8).
Kuhl in view of Klotzbuecher does not teach up-sampling.  
In the same field of endeavor, Vagman teaches “In some cases the PA coherent integration module may be configured and operable for performing the interpolation together with the first coherent integration (e.g. utilizing the zero-padding fast-Fourier-transform) (Para.42).).”
In view of the teachings of Vagman, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply both zero-padding (up/over-sampling) and coherent integration because both techniques are well known, including commercially available software, e.g. MATLAB®, in order to improve resolution and signal-to-noise, respectively.
As to claims 4, 10 and 18, Kuhl in view of Klotzbuecher and Vagman teaches the radar circuit of claim 3, wherein the ECU is configured to use a zero padding process to up-sample the sampled radar return signature data (Id.)
As to claims 5, 11 and 19, Kuhl in view of Klotzbuecher and Vagman teaches the radar circuit of claim 3, 9 and 17 wherein the ECU is configured to generate the set of range hypotheses by frequency-shifting and summing the coherent up- sampled data (Kuhl: col. 14 ll. 60 – 63 “For each of the assumed target speeds, the amount of temporal (range) shift which should occur …”).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648